Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 01/09/2020.

Claims 18, 19, and 23 – 25 are canceled. 

Claims 1 – 17 and 20 – 22 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/09/2020, 03/27/2020, and 04/06/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because: 

The language “Other embodiments are described and claimed.” Can be implied. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the limitation “to correctly execute” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “correctly”. 

Claim 11 recites the limitation "the corresponding programmable logic circuit and function".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22, the limitation “to correctly execute” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “correctly”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 8 – 16, and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabaa et al., U.S. Publication 2008/0180129 (herein Nabaa). 

Regarding claim 1, Nabaa discloses: An apparatus comprising: a field programmable gate array (figure 5A, 5B, 6) including: at least one programmable logic circuit to execute a function programmed with a bitstream (paragraph 0054); a self-test circuit to execute a self-test at a first voltage, the self-test and the first voltage programmed with first metadata associated with the bitstream, the self-test including at least one critical path length of the function (paragraph 0054, 0055, 0068 – 0070, 0083, 0111); and a power controller to identify an operating voltage for the at least one programmable logic circuit based at least in part on the execution of the self-test at the first voltage (paragraph 0070).

Regarding claim 2, Nabaa discloses: the first voltage comprises an estimated minimum voltage at which the function is to correctly execute (paragraph 0023; 0068 – 0070).

Regarding claim 3 Nabaa discloses: the estimated minimum voltage is based on a synthesis tool determination of the at least one critical path length of the function (paragraph 0035).

Regarding claim 8, Nabaa discloses: a minimum voltage, the minimum voltage sufficient to support the at least one critical path length at an operating frequency for the function and further based on a process variation of the FPGA (paragraph 0023; 0068 – 0070).

Regarding claim 9, Nabaa discloses: the minimum voltage is lower than a worst case minimum voltage for the FPGA based on a fastest supported frequency and a slowest process variation (paragraph 0023; 0054, 0068 – 0070).

Regarding claim 10, Nabaa discloses: the FPGA comprises a plurality of programmable logic circuits, each programmable logic circuit to execute one of a plurality of functions programmed with one of a plurality of bitstreams (paragraph 0023; 0054, 0068 – 0070).

Regarding claim 11, Nabaa discloses: at least some of the plurality of programmable logic circuits are to operate at independent voltages based on self-testing performed by the self-test circuit for the corresponding programmable logic circuit and function (figure 18).

Regarding claim 12, Nabaa discloses: a system on chip including the FPGA and one or more processor cores of a central processing unit (figure 18).

Regarding claim 13, Nabaa discloses: a semiconductor die including the FPGA and the central processing unit (figure 18).

Regarding claim 14, Nabaa discloses: A method comprising: receiving, in a field programmable gate array (FPGA) having at least one programmable logic circuit, a bitstream and metadata associated with the bitstream (figure 5A, 5B, 6; paragraph 0054); programming the at least one programmable logic circuit with the bitstream to enable the at least one programmable logic circuit to execute a function (paragraph 0054); executing at least one self-test for the function in the FPGA at a first voltage, the metadata to identify the at least one self-test and the first voltage (paragraph 0054, 0055, 0068 – 0070, 0083, 0111); determining if the execution of the at least one self-test meets a performance threshold (paragraph 0070); and causing the FPGA to operate at the first voltage in response to determining that the execution of the at least one self-test meets the performance threshold (paragraph 0054, 0055, 0068 – 0070, 0083, 0111).

Regarding claim 15, Nabaa discloses: executing the at least one self-test for the function in the FPGA at a second voltage in response to determining that the execution of the at least one self-test does not meet the performance threshold, the second voltage greater than the first voltage (paragraph 0054, 0055, 0068 – 0070, 0083, 0111).

Regarding claim 16, Nabaa discloses: the first voltage comprises an estimated minimum operating voltage to execute the function and the second voltage comprises a sum of the estimated minimum operating voltage and a step value (paragraph 0023; 0068 – 0070).

Regarding claim 20, Nabaa discloses: An apparatus comprising: a system on chip including at least one core and at least one field programmable gate array (figure 18), the at least one FPGA comprising: a plurality of programmable logic circuits each to execute a function programmed with a corresponding bitstream (paragraph 0054); at least one self-test circuit to execute one or more self-tests at one or more first voltages, the at least one self-test circuit to be programmed with metadata associated with the corresponding bitstream (paragraph 0054, 0055, 0068 – 0070, 0083, 0111); and a power controller to identify a minimum operating voltage for the plurality of programmable logic circuits based on the execution of the one or more self-tests (paragraph 0070).

Regarding claim 21, Nabaa discloses: a semiconductor die including the at least one core and the at least one FPGA (figure 18).

Regarding claim 22, Nabaa discloses: a non-volatile storage coupled to the at least one FPGA, the non-volatile storage to store the corresponding bitstream and the metadata, and wherein the first voltage comprises an estimated minimum voltage at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 – 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nabaa, in view of Tuan, U.S. Patent 8,130,027 (herein Tuan).

Regarding claim 4, Nabaa teaches the limitations of the parent claim. Nabaa does not explicitly teach the limitations: the power controller is to send a voltage command to a voltage regulator to cause the voltage regulator to provide the operating voltage to the at least one programmable logic circuit.
Tuan teaches: the power controller is to send a voltage command to a voltage regulator to cause the voltage regulator to provide the operating voltage to the at least one programmable logic circuit (column 8, lines 3 – 33).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Nabaa: a field programmable gate array including: at least one programmable logic circuit to execute a function programmed with a bitstream; with the teaching of Tuan: power controller is to send a 

Regarding claim 5, Nabaa teaches the limitations of the parent claim. Nabaa does not explicitly teach the limitations: the power controller is to identify the first voltage to be the operating voltage in response to the execution of the self-test meeting of a performance threshold.
Tuan teaches: the power controller is to identify the first voltage to be the operating voltage in response to the execution of the self-test meeting of a performance threshold (column 8, lines 3 – 33). And in view of the motivation previously stated above, for claim 4, the claim is rejected.

Regarding claim 6, Nabaa and Tuan teach the limitations of the parent claim. Nabaa does not explicitly teach: in response to the execution of the self-test at the first voltage not meeting the performance threshold, the power controller is to increase the first voltage to a second voltage and cause the self-test circuit to execute the self-test at the second voltage.
Tuan teaches: in response to the execution of the self-test at the first voltage not meeting the performance threshold, the power controller is to increase the first voltage to a second voltage and cause the self-test circuit to execute the self-test at the second 

Regarding claim 7, Nabaa teaches the limitations of the parent claim. Nabaa does not explicitly teach the limitations: a non-volatile memory coupled to the FPGA, the non-volatile memory to store the bitstream and the first metadata, wherein on power up of the FPGA, the non-volatile memory is to provide the bitstream and the first metadata to the FPGA to cause the at least one programmable logic circuit to be programmed for the function.
Tuan teaches: a non-volatile memory coupled to the FPGA, the non-volatile memory to store the bitstream and the first metadata, wherein on power up of the FPGA, the non-volatile memory is to provide the bitstream and the first metadata to the FPGA to cause the at least one programmable logic circuit to be programmed for the function (column 6 lines 38 – 56). And in view of the motivation previously stated above, for claim 4, the claim is rejected.

Regarding claim 17, Nabaa teaches the limitations of the parent claim. Nabaa does not explicitly teach the limitations: executing the at least one self-test via a self-test circuit of the FPGA, the self-test circuit programmed with at least a portion of the metadata.
Tuan teaches: executing the at least one self-test via a self-test circuit of the FPGA, the self-test circuit programmed with at least a portion of the metadata (column 6 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tuan; Tim et al.		US 20110276321 A1
HOEDE; Christiaan et al.	US 20180175858 A1
Sun; Hairong et al.		US 20160125951 A1
Atsatt; Sean R.		US 20190095564 A1
TSUJI; HIDEO		US 20170024004 A1
Nguyen; Leon L. et al.	US 7859918 B1
Lesea; Austin H.		US 9231591 B1
Cho; Hoon et al.		US 9564233 B1
Lysaght; Patrick et al.	US 9323876 B1
at least one programmable logic circuit to execute a function programmed with a bitstream; 
a self-test circuit to execute a self-test at a first voltage, the self-test and the first voltage programmed with first metadata associated with the bitstream, the self-test including at least one critical path length of the function;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111